UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2433


In re: PHILIP O’BRIANT,

                    Petitioner - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-mc-00720)


Submitted: March 22, 2019                                         Decided: May 3, 2019


Before MOTZ, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Phillip O’Briant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Phillip O’Briant appeals the district court’s order imposing pre-filing screening for

his complaints. We have reviewed the record and find no reversible error. Accordingly,

we affirm, as modified, for the reasons stated by the district court. See In re O’Briant,

No. 1:18-mc-00720 (D. Md. Nov. 13, 2018). We modify the district court’s November

13, 2018 order only to include the following language:

      2.     The Clerk SHALL forward any further complaints or other papers
             submitted by Phillip O’Briant to a United States District Judge of
             this Court for a pre-filing screen as provided in Paragraph 1.

      We grant O’Briant leave to proceed in forma pauperis but deny his petition for a

writ of mandamus.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                             AFFIRMED AS MODIFIED




                                            2